EXHIBIT 10.47

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (“Amendment”) is made and entered into as
of the 31 day of December, 2009, by and between Xerium Technologies, Inc. (the
“Company”) and Stephen R. Light (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive entered into an Employment Agreement
effective as of February 11, 2008 (the “Employment Agreement”); and

WHEREAS, the parties desire to amend the Employment Agreement as set forth
herein.

NOW THEREFORE, in consideration of the mutual terms and conditions set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Executive agree that the
Employment Agreement shall be amended as follows:

1. Section 4(c)(ii) (Equity Participation) shall be deleted and the following
inserted in lieu thereof:

“On January 1, 2010, provided that the Executive’s employment by the Company
hereunder is continuing on that date, the Company shall grant the Executive
under its equity incentive plan then in effect Five Hundred Thousand
(500,000) RSUs, valued at $0.85 per share. The 500,000 RSUs shall be
performance-based and shall vest annually over a three-year period as provided
in the attached 2010 Performance-Based Restricted Stock Units Agreement based on
achievement of price targets to be specified by Rothschild, the Company’s
independent investment advisors, based on a multiple of EBITDA for the relevant
periods set forth in the Company’s forecast previously provided to the lenders.

On January 2, 2010, provided that the Executive’s employment by the Company
hereunder is continuing on that date, the Company shall pay the Executive, in a
lump sum, Eight Hundred Twenty Five Thousand and No/100 Dollars ($825,000.00)
(the “Cash Payment”) and the Executive must use the total amount of the Cash
Payment, less the amount necessary to satisfy the Executive’s tax obligation on
the Cash Payment, to buy shares of the Company’s stock valued at a price equal
to the average closing price over the final twenty (20) trading days in 2009
pursuant to the Stock Purchase Agreement dated December 31, 2009 between the
Company and the Executive. Said purchase of the Company’s stock shall be made on
the day the Cash Payment is made to the Executive or as soon thereafter as is
possible, as an arm’s-length transaction at fair value.”



--------------------------------------------------------------------------------

2. Section 6(b) (Compensation Upon Termination for Disability) is amended by
deleting from the first sentence thereof the words, “Termination Date,” and
inserting in lieu thereof, “date of the notice required by Section 5(b).”

3. Section 6(b) (Compensation Upon Termination for Disability) is amended by
deleting from the current second sentence thereof the following: “in addition to
any short-term and/or long-term disability benefits to which he is entitled,
and.”

4. Section 6(b) (Compensation Upon Termination for Disability) is amended by
adding a new second sentence which shall read:

“For the purpose of insuring that the Executive receives the full benefit of the
Company’s short-term disability insurance plan, the Termination Date under
Section 5(b) (Termination for Disability) shall be that date that corresponds
with the date the Executive exhausts his eligibility for short-term disability
insurance benefits under the Company’s then-existing short-term disability
insurance plan.”

5. Section 6(b) (Compensation Upon Termination for Disability) is further
amended by adding the following to the end of that Section:

“Further, if the Executive remains disabled at the end of the Company’s
then-existing short term disability period, then at the end of that period,
one-half of the Executive’s then-unvested RSUs shall vest and the other one-half
of his then-unvested RSUs shall be forfeited.”

6. Except as herein amended, the Employment Agreement shall remain in full force
and effect and is hereby ratified and confirmed in all respects.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
set forth above.

 

XERIUM TECHNOLOGIES, INC.

By:

 

/s/ John G. Raos

Name:   John G. Raos Title:   Chairman, Compensation Committee EXECUTIVE: By:  

/s/ Stephen R. Light            12/31/09

Name:   Stephen R. Light

 

3